Citation Nr: 0301329	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  94-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of stress fracture of right hip and pelvis in excess of 20 
percent prior to June 1, 2002.

2.  Whether the reduction of the evaluation of residuals 
of stress fracture of the right hip and pelvis to 10 
percent disabling effective June 1, 2002, was proper.

3.  Entitlement to an increased evaluation for residuals 
of stress fracture of right hip and pelvis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1977.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which increased the evaluation 
for residuals of fracture of the right hip and pelvis to 
20 percent.  The veteran appeared at hearings before a 
hearing officer and a Member of the Board at the RO.

The Board issued a January 1997 decision that, among other 
issues, denied increased evaluation for residuals of 
fracture of the right hip and pelvis.  The veteran 
appealed the case to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  In an October 1998 Memorandum 
decision, CAVC vacated and remanded only that part of the 
Board's decision that denied an increased evaluation for 
residuals of fracture of the right hip and pelvis.  In 
February 1999, the Board remanded the case for additional 
development.

In August 2000, the RO proposed to reduce the evaluation 
of residuals of fracture of the right hip and pelvis from 
20 percent to noncompensable.  The veteran appeared at a 
hearing at the RO in October 2000.  In March 2002, the RO 
reduced the evaluation of residuals of fracture of the 
right hip and pelvis to 10 percent effective June 1, 2002.  


FINDINGS OF FACT

1.  Prior to June 1, 2002, the veteran's residuals of 
fracture of the right hip and pelvis were manifested by 
pain and limitation of motion.

2.  At VA examinations in February 2000 and August 2001, 
the veteran's residuals of fracture of the right hip and 
pelvis were manifested by subjective complaints of pain 
productive of no more than slight disability, with no 
evidence of malunion, nonunion, or fracture of the femur.

3.  In a March 2002 rating decision, the RO formalized a 
proposed reduction in the rating for residuals of 
residuals of fracture of the right hip and pelvis, from 20 
percent to 10 percent, effective from June 1, 2002.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2002, the criteria for an evaluation 
in excess of 20 percent for residuals of fracture of the 
right hip and pelvis were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2002).

2.  The reduction for residuals of fracture of the right 
hip and pelvis to 10 percent was proper, and a restoration 
to a 20 percent disability rating is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 
5255 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture of the right hip and pelvis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5255 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reflect that the veteran was 
hospitalized during basic training in April 1976 for 
stress reaction of the bone of the right hip.  A bone scan 
revealed indicia of a fracture of the head of the right 
femur.  The veteran was given a medical disability 
discharge in March 1977.  A September 1977 VA examination 
diagnosed status post stress fractures of the right hip 
and pelvis without residuals.  In November 1977, the RO 
granted service connection for status post stress 
fractures of the right hips and pelvis and assigned a 10 
percent evaluation under Diagnostic Code 5255.  In 
November 1978, the evaluation was reduced to 
noncompensable.

VA medical records from November 1990 to February 1992 
show that the veteran was seen on multiple occasions 
complaining of right hip pain.  VA clinical records 
indicate that the veteran was receiving treatment and 
therapy status post a cerebral vascular accident in 1989 
with right side hemiparesis in both the upper and lower 
extremities.  At a March 1992 VA examination, range of 
motion testing of the right hip revealed flexion from 0 to 
70 degrees with complaints of severe pain and abduction 
from 0 to 40 degrees.  Straight leg raising on the right 
showed right hip pain at 40 degrees.  Right knee flexion 
was 110 degrees.  X-rays revealed no abnormality and 
nothing to suggest old or new fracture.  A March 1992 
consultation revealed right hip flexion to 80 degrees, 
abduction to 30, internal rotation to 10 degrees, and 
external rotation to 20 degrees.  Weakness in the lower 
right extremity was noted, but this was attributed to the 
veteran's 1989 cerebrovascular accident.  However, the 
pain was attributed to the injury in service.

VA medical records from June 1992 to April 1994 showed 
continued complaints of right hip pain and right lower 
extremity weakness.  The veteran was followed at the VA 
pain clinic in 1994 and the impression was right lower 
extremity pain with probable functional, possible early 
degenerative changes of the right hip.  At a March 1994 VA 
examination, it was noted that the veteran used a cane for 
ambulating and wore knee braces.  The veteran reported 
that his right hip pain worsened after walking 100 yards 
or standing more than 20 minutes and that he had constant 
right side pain.  On evaluation, he walked using his cane 
on the left and place more weight on the left leg.  Range 
of motion of the right hip revealed 0 to 60 degrees 
flexion, 0 to 25 degrees extension, 0 to 15 degrees 
internal rotation, 0 to 30 degrees external rotation, 0 to 
40 degrees abduction, and 0 to 25 degrees adduction.  The 
veteran complained of pain throughout range of motion 
testing.  Flexion of the right knee was 90 degrees.  X-
rays revealed no abnormalities.  A VA neurologist opined 
that the veteran's right-sided numbness and weakness were 
the result of his cerebral vascular accident in 1989.

A March 1995 private physical therapy report noted that 
the veteran complained of constant right-sided pain with 
increased pain on ambulation.  On evaluation, straight leg 
raising on the right was 35 degrees, hip abduction was 20 
degrees with groin pain, hip flexion was 90 degrees with 
low back pain, external rotation was 40 degrees, and 
internal rotation was 30 degrees with groin pain.  Follow 
up reports show hip strengthening with improvement in 
pelvic rotation.

Social Security Administration (SSA) records reveal that 
the veteran was awarded SSA benefits in August 1995.  
Private and VA medical records dated from 1990 to 1995 
show complaints of right hip pain and weakness.  Private 
medical evaluations disclosed weakness, and loss of 
sensation in both the right upper and lower extremities 
due to the veteran's cerebrovascular accident in 1989.  It 
was also noted that the veteran ambulated using a cane, 
and could walk short distance without the cane, but 
experienced balance problems.  The impressions included 
status post cerebrovascular accident with right-sided 
weakness and status post injury to the right femur.

VA medical records from March to November 1999 show 
complaints of lower extremity pain and the veteran wore 
braces on his knees.

The veteran underwent additional private examinations from 
January to June 2000 for continuation of SSA benefits.  At 
a January 2000 neurological evaluation, there was 
decreased sensation to light touch and pinprick in the 
right upper and lower extremities.  Motor strength was 
very slightly decreased in the distal lower extremity with 
4/5 weakness.  Gait and station revealed a slightly wide-
based gait and the veteran could not perform tandem gait 
walking.  It was noted that his neurological symptoms 
suggested prior hemispheric ischemic event.  A June 2000 
hospital report shows that the veteran was evaluated for 
headaches and psychological difficulties; however, there 
were no complaints or findings of right hip or femur 
difficulties.   

At a February 2000 VA examination, the veteran complained 
of right hip and pelvic pain especially with prolonged 
standing.  The veteran's history of right hip/femur injury 
in service as well as a 1989 stroke affecting the right 
side of his body was noted.  The examiner reported that 
the veteran walked with a cane and right-sided limp, but 
that he could walk without the cane.  On evaluation, the 
pelvis was symmetrical and there was no tenderness along 
the pelvic crest.  The right hip alignment was normal and 
there was no swelling or deformity.  The examiner noted 
that range of motion of the right hip revealed abduction 
to 30 degrees with pain (normal being 0-45); adduction to 
15 degrees with pain (normal being 0-25); flexion to 70 
degrees with pain (normal being 0-110); extension to 5 
degrees with pain (normal being 0-15 degrees); internal 
rotation to 20 degrees without pain (normal being 0-25 
degrees); and external rotation to 40 degrees (normal 
being 0-60 degrees).  Femoral alignment was normal and 
there was no tenderness.  There was some atrophy of the 
quadricep muscles on the right.  Reflexes were normal and 
somewhat exaggerated on the right.  X-rays of the right 
hip were within normal limits and there was no evidence of 
arthritis.  EMG and nerve conduction studies of the lower 
limbs and right lower extremity were normal.  The 
diagnosis was subjective complaint of pain in the right 
hip, pelvis, and low back with no objective evidence of 
pathology.  The examiner stated that there was no evidence 
of ankylosis of the right hip, impairment of the right 
femur, or evidence of nonunion, false joint, or malunion.  
The VA examiner opined that the subjective complaint of 
hip pain was not directly attributable to the service-
connected residuals and that the severity of the pain was 
not consistent with the lack of demonstrable pathology in 
the right hip and pelvis.  Further, the VA examiner opined 
that the veteran suffered a stroke in 1989 and there was 
evidence of residuals of the stroke in the upper limb and 
to some extent reflex abnormality in the lower extremity.

At an August 2001 VA examination, the veteran complained 
of painful low back, right hip and leg.  He reported that 
he used a cane to walk.  On evaluation, the examiner noted 
that the veteran walked with a manifested right-sided limp 
without the cane, but on standing his posture was good and 
equilibrium satisfactory.  The pelvis was symmetrical 
without any deformity and iliac crests were not tender.  
Both hips were normally aligned without deformity.  There 
was no atrophy of the leg muscles.  Range of motion 
revealed flexion to 80 degrees with complaints of pain, 
normal is 0 to 110 degrees; extension to 10 degrees 
without pain, normal is 0 to 10 degrees; abduction to 40 
degrees with complaint of pain at the end of motion, 
normal is 0 to 45 degrees; adduction was 20 degrees with 
complaints of pain at the end of motion, normal is 0 to 25 
degrees; internal rotation was 25 degrees without pain, 
normal is 0 to 25 degrees; and external rotation was 45 
degrees without pain, normal is 0 to 60 degrees.  
Neurological evaluation revealed reflexes were present at 
1+.  The examiner noted that there was no objective 
evidence of pain from the pelvis, hip, or femur.  X-rays 
of the right hip were normal and there were no residuals 
of any kind of traumatic or orthopedic injury.  MRI study 
was obtained and did not show suggestion of any fracture, 
and no significant arthritis.  A bone scan study of the 
pelvis and right hip revealed radiotracer uptake in the 
tibiofibular region suggesting previous trauma or 
posttraumatic arthritis, no other areas of significant 
radiotracer uptake were noted.  The diagnoses included 
history of development of pain in the right hip, pelvis, 
and femur during physical training in 1976 and currently 
persistent complaint of pain in the hip and leg area with 
no objective evidence of pain from the pelvis, hip, or 
femur.  The examiner stated that there was no objective 
evidence of pathology with respect to the right hip and 
pelvis.  There was no evidence of additional limitation of 
joint motion because there was no evidence of fatigue, 
weakness, lack of endurance, painful motion, effusion, 
edema, instability, ankylosis, stiffness, redness, heat, 
or abnormal movements.

In a July 2002 statement, the VA examiner noted that he 
reviewed the additional medical evidence presented to 
include SSA medical records as well as previous VA 
examinations.  The VA examiner stated that his opinion 
remained the same.

In his statements and hearing testimony, the veteran 
testified that he continued to experience constant pain in 
his right hip and cannot walk or stand for prolonged 
periods of time, and thus, he is entitled to a higher 
evaluation. 

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule For Rating Disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002). 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2002).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  However, where 
entitlement to compensation has already been established 
and an increase in disability rating is at issue, the 
present level of disability is of primary concern.  
Therefore, those documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

As discussed above, the RO rated the veteran's residuals 
of fracture of the right hip and pelvis as 20 percent 
citing Diagnostic Codes 5255.  It is permissible to 
evaluate the veteran's service-connected disorder under 
provisions of the schedule which pertain to a closely-
related disease or injury which is analogous in terms of 
the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2002).  Here, the RO 
chose to rate by analogy to the anatomical location, the 
femur, and thus cited Diagnostic Code 5255, impairment of 
the femur.  

Under the provisions of Diagnostic Code 5255, a 10 percent 
rating is assigned for malunion of the femur with slight 
knee or hip disability.  A 20 percent rating is warranted 
for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion 
of the femur with marked knee or hip disability.  A 60 
percent rating is warranted for a fracture of the surgical 
neck of the femur, with a false joint.  A 60 percent 
rating may be assigned for fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weight bearing preserved with the aid of a 
brace.  An 80 percent rating is assigned for a fracture of 
the shaft or anatomical neck of the femur, with nonunion 
and loose motion (spiral or oblique fracture).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2002).

In addition, the Board will consider other diagnostic 
codes that are potentially applicable to the veteran's 
right hip disability; he is entitled to be rated under the 
code which allows the highest possible evaluation for the 
clinical findings shown on objective examination.

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45 (2002). 

Furthermore, according to 38 C.F.R. § 4.59 (2002), painful 
motion is an important factor of disability with any form 
of arthritis.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

A.  Increased evaluation prior to June 1, 2002

After review of the evidence of record, the Board finds 
that the criteria for a rating in excess of 20 percent 
prior to June 1, 2002 were not met.  Both VA and private 
medical evidence of record shows that the veteran has 
complained of constant right hip pain and there was some 
limitation of motion of the right hip and right knee on 
range of motion testing.  However, objective examination 
of the right hip was unremarkable with symmetrical range 
of motion.  There is no evidence that the veteran's 
residuals of fracture of the right hip and pelvis were 
manifested by malunion of the femur with marked knee or 
hip disability, a fracture of the surgical neck of the 
femur, with a false joint, fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weight bearing preserved with the aid of a 
brace, or a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion (spiral or 
oblique fracture).  X-rays, MRI studies, EMG studies, and 
a bone scan of the right hip and pelvis showed no evidence 
of fracture or traumatic injury.  Two VA examiners, after 
reviewing the entire record and examining the veteran, 
opined that there was no objective evidence of pathology 
with respect to the right hip and pelvis and that the 
severity of the pain was not consistent with the lack of 
demonstrable pathology in the right hip and pelvis. While 
weakness was noted in the right lower extremity, this has 
been attributed to the veteran's 1989 cerebrovascular 
accident.  Additionally, there have been findings of right 
knee disability as flexion is less than full and the 
veteran does wear a knee brace, however, this knee 
disability has not been attributed to the service-
connected right hip disability.  In fact, service 
connection for chronic pain syndrome of the right leg was 
granted and separately compensated under Diagnostic Code 
5299-5260.  Accordingly, under Code 5255, only the right 
hip disability will be considered.  Based on the 
foregoing, a rating in excess of 20 percent for residuals 
of fracture of the right hip and pelvis, prior to June 1, 
2002, under Code 5255 was not warranted.

After carefully considering the alternative provisions, 
the Board finds that a rating in excess of 20 percent 
prior to June 1, 2002 was not warranted.  In that regard, 
there was no evidence, subjective or objective, that the 
veteran had ankylosis of the right hip or limitation of 
thigh flexion so as to permit a higher rating under 
Diagnostic Codes 5250 or 5252.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5252 (2002).   Finally, there was 
no indication that the veteran's disability was manifested 
by a flail joint so as to warrant an 80 percent rating 
under Diagnostic Code 5254.  38 C.F.R. § 4.71a, Diagnostic 
Code 5254 (2002).

The Board also considered assigning a higher rating for 
functional impairment due to pain, but concludes that it 
was not warranted.  The veteran reported constant right 
hip pain and limited ability to walk or stand for 
prolonged periods.  The Board recognizes these symptoms, 
but finds that there was no evidence of deficits in motor 
strength, muscle atrophy directly attributable to the 
veteran's service-connected right hip disability.  Several 
private and VA examiners determined that the veteran's 
weakness in his right lower extremity was due to his 
cerebrovascular accident in 1989.  Moreover, the 
functional impairment that could be attributed to the 
veteran's disability was adequately taken into account in 
assigning the 20 percent rating prior to June 1, 2002.  
Thus, a rating in excess of 20 percent is not warranted.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 20 
percent for the veteran's residuals of fracture of the 
right hip and pelvis for the period prior to June 1, 2002.


B.  Reduction

In order for the VA to reduce certain service-connected 
disability ratings which have continued for 5 years or 
more at the same level, the requirements of 38 C.F.R. § 
3.344(a) and (b) must be satisfied.  38 C.F.R. § 3.344(c) 
(2002).  The duration of a rating is measured from the 
effective date assigned that rating until the effective 
date of the actual reduction.  See Brown v. Brown, 5 Vet. 
App. 413, 418 (1993). Here, as the rating, which the RO 
proposed to reduce, had been in effect since March 1991, 
more than 11 years, it was necessary to comply with the 
provisions of 38 C.F.R. § 3.344, which address the need 
for stability in disability evaluations that have been in 
effect for long periods at the same level.

In Brown, CAVC held that in a rating reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether 
the examination reports reflecting such change are based 
upon thorough examinations.  See Brown, 5 Vet. App. at 
420-421.  Additionally, in a rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that such 
improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence is against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  CAVC cautions that 
a rating reduction case is not a rating increase case.  
See Brown, 5 Vet. App. at 420-421; Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject 
to the provisions of 38 C.F.R. § 3.105(e), which provide 
that the veteran is to be notified of the contemplated 
action (reduction or discontinuance) and given detailed 
reasons therefore, is to be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their present 
level, and is informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.

In this case, the RO proposed, in June 2000, to reduce the 
schedular rating for the veteran's residuals of fracture 
of the right hip and pelvis from 20 percent to 
noncompensable.  The veteran was notified of this proposed 
reduction on August 16, 2000; he was also notified that he 
had 30 days to request a hearing and 60 days to submit 
additional evidence.  The veteran requested a hearing and 
presented testimony to a hearing office in October 2000.  
Additional VA examinations were performed in February 2000 
and August 2001 and VA and private medical evidence was 
requested and obtained.  In March 2002, the RO reviewed 
the evidence and reduced the disability evaluation for the 
veteran's residuals of fracture of the right hip and 
pelvis from 20 percent to 10 percent, to take effect on 
June 1, 2002.  The veteran was notified of this reduction 
by letter dated March 6, 2002.  In this case, then, the RO 
applied the regulations regarding the procedure for 
reductions in ratings properly.  The question that remains 
is whether the evidence on which the reduction was based 
supported the reduction.

The evidence on which the RO relied included multiple VA 
examinations conducted in February 2000 and August 2001.  
The Board has reviewed the veteran's entire medical 
history with respect to his residuals of fracture of the 
right hip and pelvis as set forth above.  The Board finds 
that the above-cited examinations were thorough, full and 
complete.  The veteran was provided the opportunity to 
submit substantiating medical evidence, but stated he had 
no further evidence.  SSA records were received and 
reviewed by VA physician, who stated that these records 
did not change his assessment.  The Board also finds that 
the March 2002 decision to reduce the veteran's disability 
rating was consistent with the medical evidence of record, 
and the applicable regulations as outlined above.

As set forth above, a 20 percent evaluation requires 
malunion of the femur with moderate knee or hip disability 
(5255), limitation of abduction of the thigh (5253), 
motion lost beyond  10 degrees, or limitation of the 
flexion of the thigh to 30 degrees (5252).  Examination 
findings show abduction of the right hip ranging from 30 
to 40 degrees with pain (normal being 0-45); adduction 
ranging from 15 to 20 degrees with pain (normal being 0-
25); flexion ranging from 70 to 80 degrees with pain 
(normal being 0-110); extension to 5 degrees with pain 
(normal being 0-15 degrees); internal rotation from 20 to 
25 degrees without pain (normal being 0-25 degrees); and 
external rotation from 40 to 45 degrees (normal being 0-60 
degrees) X-rays, MRI studies, and EMG studies show no 
abnormal findings of the right hip and pelvis.  The 
examiners opined that there was subjective complaint of 
hip pain but there was no objective evidence of pathology 
with respect to the right hip and pelvis.  The examiners 
further stated that there was no evidence of additional 
limitation of joint motion because there was no evidence 
of fatigue, weakness, lack of endurance, painful motion, 
effusion, edema, instability, ankylosis, stiffness, 
redness, heat, or abnormal movements.  A medical opinion 
stating otherwise is not of record.  Thus, while objective 
evidence of pain was noted in examinations in 1992 and 
1994, the examiners conducting examinations in 2000 and 
2001 could not find any objective evidence of pain or 
objective pathology to support the veteran's subjective 
complaints of pain.  

Accordingly, the Board finds that it was proper to reduce 
the veteran's residuals of fracture of right hip and 
pelvis from 20 percent evaluation to 10 percent.  The 
evidence is not so evenly balanced as to give rise to a 
reasonable doubt.

C.  Increased evaluation subsequent to June 1, 2002

As noted above, VA examinations in February 2000, and 
August 2001 show continued complaints of pain with some 
limitation of motion of the right hip with pain at end of 
motion.  However, the hips were normally aligned and the 
pelvis was symmetrical without tenderness in the iliac 
crest.  X-rays, MRI, and EMG studies of the right hip and 
pelvis were within normal limits and did not show fracture 
or traumatic arthritis.  However, a bone scan showed 
radiotracer uptake in the tibiofibular region suggesting 
previous trauma or posttraumatic arthritis.  These 
findings support an evaluation of 10 percent under the 
provisions of Diagnostic Code 5255.  

The Board finds the preponderance of the evidence is 
against the claim for an evaluation in excess of the 10 
percent rating for the service-connected residuals of 
fracture of the right hip and pelvis as there is no 
evidence of record subsequent to June 2002 showing 
moderate hip disability, limitation of flexion of the 
thigh to 30 percent, or limitation of abduction of the 
thigh with motion lost beyond 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252, 5253, and 5255 (2002). 

As set forth above, the Board considered assigning a 
higher rating for functional impairment due to pain, but 
concludes that it was not warranted.  The veteran reported 
constant right hip pain and limited ability to walk or 
stand for prolonged periods.  The Board recognizes these 
symptoms, but finds that there was no evidence of deficits 
in motor strength, muscle atrophy directly attributable to 
the veteran's service-connected right hip disability.  
Several private and VA examiners determined that the 
veteran's weakness in his right lower extremity was due to 
his cerebrovascular accident in 1989.  Furthermore, VA 
physicians determined that there was no objective 
pathology to support the veteran's pain complaints.  
Moreover, the functional impairment that could be 
attributed to the veteran's disability was adequately 
taken into account in assigning the 10 percent rating 
effective June 1, 2002.  Thus, a rating in excess of 10 
percent is not warranted.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

Finally, review of the record indicates that the RO 
expressly considered referral of the veteran's claim for 
an increased evaluation for his residuals of fracture of 
the right hip and pelvis to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002).  The RO found that 
the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (CAVC) has held that the Board 
is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  CAVC has further held that 
the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no 
basis for further action on this question.  VAOPGCPREC 6-
96 (1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 
percent for the veteran's residuals of fracture of the 
right hip and pelvis for the period effective June 1, 
2002.

III. Veterans Claims Assistance Act of 2000

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for 
benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a Board remand and multiple supplemental 
statements of the case.  The February 2002 Supplemental 
statement of the case, in particular, informed the veteran 
of the type of evidence needed to substantiate his claim 
and the duties that the RO would undertake to assist him.  
He was specifically advised that he could obtain private 
medical records and submit them to VA, or identify such 
records and VA would request them.  There is no indication 
that any pertinent evidence was not received.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO has secured the veteran's service medical records, his 
VA clinical records, private medical records, and Social 
Security records.  The veteran has not notified VA of any 
records of probative value pertaining to his residuals of 
fracture of the right hip and pelvis may be obtained, 
which have not already been requested by the VA or 
associated with his claims folder.  Furthermore, the Board 
finds that the RO satisfied the procedural requirements 
for rating reductions, set forth in 38 C.F.R. § 3.105.  
Additionally, the veteran appeared at RO hearings in 
February 1994 and October 2000, and a hearing before a 
Member of the Board in August 1996.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).










	(CONTINUED ON NEXT PAGE)

ORDER


An evaluation in excess of 20 percent for residuals of 
fracture of the right hip and pelvis prior to June 1, 2002 
is denied.  
The reduction in the evaluation for the veteran's 
residuals of fracture of the right hip and pelvis from 20 
percent disabling to 10 percent was proper.  
An evaluation in excess of 10 percent for residuals of 
fracture of the right hip and pelvis is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

